Citation Nr: 0618036	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from May 1968 to May 1970, 
to include service as a combat engineer in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefits sought on 
appeal.

FINDING OF FACT

The veteran does not have a hearing loss disability for VA 
benefit purposes.


CONCLUSION OF LAW

A hearing loss disability was not incurred or aggravated 
inservice, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110,  
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The VA notice provided in March 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to 
the appropriate disability rating or effective date to 
be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records show no complaint, treatment, or 
diagnosis of bilateral hearing loss.  The veteran's exit 
examination showed hearing to be within normal limits:

The veteran was seen at the VA Audiology Department in May 
2004.  The records reflect the time speech testing results on 
two occasions were judged to be unreliable.  The records 
notated the veteran should be recalled again for further 
evaluation by the RO in New York.

A May 2004 examination by a VA physician indicated a 
diagnosis of bilateral moderate sensorineural hearing loss on 
clinical examination.  No audiological studies were, however, 
included in the report.  Still, the examiner opined that the 
veteran's sensorineural hearing loss was at least partially 
due to military service.

An October 2004 audiology examination at VA showed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
15
LEFT
20
15
20
15
10

The VA audiologist stated the test results revealed hearing 
within normal limits bilaterally.  The audiologist did not 
report speech recognition scores as they seemed poorer than 
anticipated based on the pure tone results.  She notated the 
veteran had four audiology exams within the past six months.  
The audiologist opined the pure tone test results that she 
received were reliable and could be used for rating purposes.  
She noted that the veteran had previously worked in a factory 
for 10-12 years with no hearing protection.

The veteran underwent an audiology examination at VA in 
November 2004.  The diagnoses were tinnitus by history, no 
active ear disease, and bilateral normal audiometric 
examination.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then evidence of a 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the preponderance of the evidence shows that 
the veteran does not meet the requirements for impaired 
hearing under 38 C.F.R. § 3.385.  Rather, VA medical records 
show the veteran's hearing is within normal limits for VA 
compensation purposes.  While a May 2004 VA examination 
included the opinion that the veteran had a sensorineural 
hearing loss that was at least partially due to service, that 
opinion did not include any audiometric findings.  Given that 
audiometric findings of record do not support a finding of 
hearing loss for VA purposes, the claim must be denied for 
lack of a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In reaching this decision the Board considered the 
appellant's own assertion that he has a hearing loss due to 
his active duty service.  The veteran, however, as a lay 
person is not competent to offer an opinion which requires 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


